sentences considering the nature of the offenses, duration of the crimes
                over a 13-month period, age of the victim, and the paternal-type
                relationship that existed between Ojeda-Enriquez and the victim. While
                NRS 176.035(1) provides that a concurrent sentence is the default
                sentence if the court fails to reference a subsequent sentence as either
                concurrent or consecutive, the statute does not require the district court to
                articulate the facts that support its decision to impose consecutive
                sentences and we decline to impose such a requirement. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                               ,J.
                                         Hardesty



                Parraguirre V °                                  Cherry


                cc: Hon. Patrick Flanagan, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A

                                      4511169CMinin..3301W-131§V0.-9117,MIIVRVAR-5;`,'7''I'
                                                       .